ITEMID: 001-98331
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF SLYUSAREV v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Violation of Art. 3 (substantive aspect)
JUDGES: Alvina Gyulumyan;Anatoly Kovler;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall
TEXT: 6. The applicant was born in 1970 and lives in Moscow.
7. Late in the night of 2 July 1998, a Ms P. was assaulted at the entrance of her house. Two of her neighbours apprehended the applicant on suspicion that he had committed the crime and handed him over to the police. The applicant was taken to the Moscow Pechatniki District Police Department (ОВД «Печатники») for questioning. It appears that at a certain point the applicant's glasses were partially broken and the police took them away from the applicant, who was short-sighted (according to the applicant, he needed glasses of 3.5 dioptres).
8. At the police station the applicant signed a written statement in which he confessed that he had tried to rob Ms P. using a gas handgun, and that there had been a short fight between him and one of her neighbours. The neighbours confirmed that testimony in written statements taken by the police officers.
9. On 3 July 1998 the police instituted criminal proceedings against the applicant on suspicion of armed robbery of Ms P. and illegal possession of firearms. On an unspecified date the applicant was also charged with three counts of fraud, which were not related to the episode with Ms P.
10. On 4 July 1998 the applicant was taken by the policemen to see a doctor. It appears that the applicant did not complain to the doctor about any injury.
11. On 6 July 1998 the applicant was questioned again in connection with the robbery, now in the presence of his lawyer. This time the applicant retracted his initial statement of confession.
12. On an unspecified date the applicant was transferred from the police department to a pre-trial detention centre (isolation unit IZ-48/1) in Moscow. The applicant alleged that he had asked the administration of the unit to provide him with new glasses, but his request had been refused. According to the applicant, he also asked the investigator in charge of his case to arrange for him to have his eyesight examined by an oculist.
13. On 14 July 1998 the applicant filed an application for release with the Preobrazhenskiy District Court, in which he gave his version of the events of 2 July 1998. He contended that Ms P. had stolen money from him, and that he had tried to retrieve his money or have her arrested. He claimed that he was not guilty of robbery and that his arrest had been unlawful. Among many other arguments, he indicated that he was short-sighted, that his glasses had been taken from him by the police, and that his eyesight was deteriorating.
14. According to the applicant, on 1 September 1998 he had complained to the investigator about the deterioration of his eyesight. On 9 September 1998 the investigator ordered the applicant's examination at the Moscow Helmholtz Eye Disease Institute.
15. On 14 September 1998 the applicant's wife filed a complaint with the district prosecutor, claiming that the applicant had been beaten up by the police shortly after his arrest. She also requested the prosecution to return the glasses to her husband.
16. The prosecutor opened a preliminary inquiry (прокурорская проверка) into those allegations. On 16 October 1998 the prosecutor informed the applicant's wife that he had decided not to pursue the case.
17. On an unspecified date the applicant complained about the deterioration of his eyesight to the investigator, who ordered the applicant's examination by an oculist.
18. On 25 November 1998 the applicant underwent a medical examination at an eye hospital. The doctors detected a reduction of his left eye's mobility as a result of a “contusion”. Further, the doctors found that the applicant's eyesight had dropped to 0.07-0.04 and that he needed glasses of 5 dioptres. However, the doctors concluded that the applicant was able to attend to himself, orient himself and move around indoors.
19. On 1 December 1998 the applicant's lawyer lodged a formal request with the investigator in charge of the applicant's case seeking to have the glasses returned to the applicant.
20. On 2 December 1998 the investigator returned the glasses to the applicant. According to him, the glasses were found in the safe box of one of the policemen of the Pechatniki District Police Department who had dealt with the applicant's case.
21. On 3 December 1998 the pre-trial investigation was completed and the case file and the bill of indictment were filed with the Moscow Lyublinskiy District Court for examination on the merits.
22. On 25 December 1998 the District Court remitted the case file to the prosecutor, stating that the applicant had not had enough time to read the case file because his glasses had been taken away and returned only on 2 December 1998. The prosecution authorities were ordered to put the case file at the applicant's disposal anew in order to enable him to prepare his defence properly.
23. In December 1998 the prosecutor re-opened the inquiry into the applicant's allegations of ill-treatment. She questioned witnesses to the applicant's apprehension. Further, she requested the State bureau of forensic expertise to establish whether the impairment of the applicant's health could have been provoked by the alleged beatings.
24. On an unspecified date in January 1999 the investigator in charge of the case provided the applicant with new glasses instead of his old ones. Some time afterwards the case file with the bill of indictment was re-submitted to the court by the prosecution.
25. On 5 April 1999 the forensic expert drew up a report, stating that no evidence of beatings was established, that the applicant had suffered from myopia since 1989 and that the impairment of the applicant's eyesight could have been explained by his chronic myopia.
26. On 15 April 1999 the prosecutor closed the inquiry for lack of evidence of a crime. The investigator concluded that the bruises had been received by the applicant in the fight with the neighbours of Ms P., and that his eye problems were not related to the events of 3 July 1998. The applicant's wife challenged that decision. On 31 July 2000 she was informed that following an additional inquiry the prosecutor had decided not to pursue the investigation.
27. The applicant raised the issue of ill-treatment during the court proceedings against him. He challenged the admissibility of his initial confessions, claiming that they had been extracted by force. The applicant's defence counsel requested a new medical expert report in order to determine whether the injuries sustained by the applicant could have been caused by beatings. The District Court dismissed that motion on the ground that such an examination had already been carried out.
28. On 15 June 1999 the District Court found the applicant guilty of one count of armed robbery, one count of illegal possession of firearms and several counts of fraud and sentenced him to nine years' imprisonment. On 3 November 1999 the Moscow City Court dismissed an appeal by the applicant and upheld the lower court decision of 15 June 1999. The City Court confirmed the conclusions of the first-instance court and held that no evidence of ill-treatment had been discovered.
VIOLATED_ARTICLES: 3
